*655On Application por Rehearing.
PER CURIAM.
— Since the foregoing opinion ivas rendered tlie executors of Eugene Kelly’s will liave petitioned to have modified the order of this court in so far as it directs that the running of interest in favor of Kelly’s estate he stopped at the date of his purchase of the Railroad property.
The directions given n the chancery decree for stating the account were not discussed on the hearing of the main case.
Upon consideration of this petition the court if of the opinion that instating the account the complainants should be charged with 966-1085 of the interest upon all sums of money expended by Kelly to discharge incumbrances upon the property, which liens are specified, py the decree of the Chancery Court; which interest is to be calculated to the date of the stating of the account. They should be. charged in the same proportion with a sum equal to the increased value of the property existing by reason of permanent improvements, if any, made since Kelly’s purchase, not to exceed the cost of such improvements.
Kelly’s estate should be charged with 966-1085 of the reasonable rental value of the property from the date of his purchase of the same or at the complainants’ election, for the net* income and profits arising out of the property after the purchase by Kelly to the date of the stating of the account.
A decree will be here rendered modifying the decree of this court heretofore rendered on this appeal and also the decree of the- Chancery Court, in accordance with the vieivs expressed in this opinion.